DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claimd 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2021.
Applicant’s election without traverse of claims 1-17 in the reply filed on 05/11/2021 is acknowledged.
Claim Rejections - 35 USC §§ 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over .
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimshaw in view of US7815171, hereinafter referred to as Raynal.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimshaw in view of US8425665, hereinafter referred to as Duesel.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimshaw in view of EP670.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimshaw in view of EP670, further in view of US20060039853, hereinafter referred to as Fan.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimshaw in view of EP670 or Persson.
Claims 12-15Grimshaw in view of EP670 or Persson, further in view of Raynal.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimshaw in view of EP670.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimshaw in view of EP670 further in view of Fan.
Claim 1 teaches a system having an outer pipe and an inner pipe within the outer pipe.
The outer pipe has a first end, a second end, and a length.
The inner pipe has a first end, a second end, and a length. It has a plurality of perforations distributed along the length of the inner pipe. The length of the inner pipe is less than the length of the outer pipe and the first end of the inner pipe is proximate to the first end of the outer pipe. The inner pipe extends from the first end of the outer pipe into the outer pipe.
The first end of the inner pipe has a first inlet that delivers biogas stream into the inner pipe, the biogas stream is dispensed from the inner pipe into the outer pipe by the perforations. The first end of the outer pipe has a second inlet to deliver water stream to the outer pipe. The water contacts the biogas inside the outer pipe to remove CO2 from the biogas stream that results in a purified biogas stream and a mixed water stream within the outer pipe.

Grimshaw teaches in figure 1 an outer pipe 10 and inner pipe 12 with a first and second end as shown below and a length across. 

    PNG
    media_image1.png
    137
    446
    media_image1.png
    Greyscale
The inner pipe 12 has a smaller length than the outer pipe 10. The inner pipe has perforations as seen on 12 along the length of the pipe. The first end of the inner pipe is proximate to the first end of the outer pipe (left side). The first end of the inner pipe delivers gas into the inner pipe and it is dispensed from the inner pipe into the outer pipe by the perforations as seen by the Pressure Air going into the inner pipe 12. The first end has a second inlet to deliver a liquid stream (liquid under pressure) into the outer pipe 10. The second end of the outer pipe has a first outlet to deliver purified gas form the outer pipe show by 14. The second end of the outer pipe also has a second outlet to deliver mixed liquid stream from the outer pipe (liquid with dissolved air). While Grimshaw does not explicitly teach the use of biogas, water, and removing CO2 from the biogas, it teaches in 
If Grimshaw does not teach the use of biogas and water for the removal of carbon dioxide, Grimshaw does teach in column 3 lines 40-64 that the device allows for a gas movement from the air stream into the liquid stream. This is similar to a scrubber. Persson teaches in pages 13-14 that it is known to use a water wash absorption to clean biogas in order to remove carbon dioxide. It would have been obvious to one of ordinary skill in the art to use the device of Grimshaw for moving a gas from a gas stream to a liquid with the water wash of Persson as both systems teach absorption with water. 
If Grimshaw does not teach the use of biogas and water for the removal of carbon dioxide, Grimshaw does teach in column 3 lines 40-64 that the device allows for a gas movement from the air stream into the liquid stream. This is similar to a scrubber. EP670 teaches in figure 1 and pages 5-6 a method for moving CO2 from biogas using water with a scrubbing system. It would have been obvious to one of ordinary skill in the art to use the device of Grimshaw for moving a gas from a gas stream to a 
Claim 2 teaches a dispersion element within the outer pipe to distribute at least one of the flow of either the biogas stream or the water stream in the interior of the outer pipe.
Grimshaw teaches the use of the perforations on 12 as a dispersion element.
If Grimshaw does not teach a dispersion element within the outer pipe, Raynal teaches column 1 lines 27-45 that it is known in gas treatment processes to maximize contact zone in order to transfer material from gas to a liquid. It teaches the use of packings and liquid or gas distribution systems in order to ensure uniform entrance of the gas and liquid into the packing to maximize contact area. It would have been obvious to one of ordinary skill in the art to have a dispersion element in the device of Grimshaw as Raynal teaches it is known to have a dispersion element (distribution element in Raynal) in gas treatment processes with a scrubbing liquid in order to ensure uniformity and to maximize the contact zone between gas and liquid to transfer a material from the gas to the liquid.
Claim 3 teaches a removable packing material inside the outer pipe that is located in the flow path of the water stream and the biogas stream. The packing material causes the flow paths to mix. 
Raynal teaches the use of packings in order to enhance contact area to help mix the gas and liquid as taught in the rejection of claim 2.
Claim 4 teaches the packing material is a netting material rolled into a coil and inserted within the outer pipe. Claim 5 teaches the packing material includes a mesh material and bulk material contained within the mesh material. Applicant teaches in [0021] that these materials are optional and therefore lacks criticality in the material used in order to help mix the flow paths. Applicant teaches in [0061] that these materials are used in because they have multiple holes which create numerous flow paths and increases contact surface area between the water and gas for transfer of CO2 from the biogas to the water.
Grimshaw and Raynal do not explicitly teach the packing material is a netting material rolled into a coil and inserted within the outer pipe or that it is a mesh material and bulk material contained within the mesh material. Raynal teaches in column 1 lines 27-45 that it is known in gas treatment processes to maximize contact zone in order to transfer material from gas to a liquid. It teaches the use of packings and liquid or gas distribution 
Claim 6 teaches the outer pipe has three segments. The first segment extends from the first end of the outer pipe along a first portion of the length. The first end of the outer pipe is located at or above ground and the first segment extends from above ground to below ground. The second segment extends from the first segment along a second length and is located below ground. The third segment extends from the second segment to the second end of the outer pipe. The second end of the outer pipe is located at or above ground. The system has a second inner pipe extending from the second end of the outer pipe into the third segment of the outer pipe. The mixed water stream enters the second inner pipe and the second outlet is in fluid communication with the second inner pipe. 

    PNG
    media_image2.png
    414
    589
    media_image2.png
    Greyscale
The three segments of the pipe are interpreted as shown in figure 15 of the applicant’s invention below. 

Grimshaw does not explicitly teach the pipe having three segments shaped as shown above and being oriented at or below grade as indicated in the claim. It would have been obvious to one of ordinary skill in the art to have a desired shape, such as the one in claim 6, in order to fit a specific area or location. The location of the device relating to at/above/below grade is also obvious as this is just a desired location of the device and does not modify or change the structure in any way.
Grimshaw does not explicitly teach the second inner pipe at the second end of the outer pipe for removing the mixed water stream. Duesel 
Claim 7 teaches the outer pipe is arranged in a generally horizontal plane at or above grade. 
Grimshaw teaches in figure 1 that the device in generally horizontal. It does not specify the device is at or above grade. However it would be obvious to one of ordinary skill in the art to have the device at a desirable location such as at or above grade since the placement of the device does not modify the structure or operation of the device, and it is merely a matter of design choice such as for use in a building.
Claim 8 teaches a second outer pipe with a first end, second end, and a length. There is a second inner pipe having a first end, second end, and extending within the second outer pipe from the first end of the second outer pipe towards the second end of the second outer pipe. 

The first and second outlets are the second end of the outer pipe.
The second outer pipe includes a third outlet at the first end of the second outer pipe to deliver purified biogas from the second outer pipe.
The second inner pipe receives mixed water stream at the second end of the second inner pipe and the second inner pipe includes a fourth outlet at the first end of the second inner pipe, wherein the fourth outlet extends through the first end of the second outer pipe to deliver the mixed water stream from the second outer pipe. The specification teaches this limitation only in [0023] and it is not shown in the figure. The broadest reasonable interpretation would be that the first and second outlet of the first outer pipe in claim 1 is combined at the second end and are therefore not separate. The closest embodiment is applicant’s figure 17 as referenced below.

    PNG
    media_image3.png
    422
    624
    media_image3.png
    Greyscale

Grimshaw and Duesel teach the second inner pipe as described in rejection 6 above. Having a second outer pipe connected to the first outer pipe is considered to be duplicate parts and would have been obvious to one of ordinary skill in the art. The pipes can be small enough that any part of the second outer pipe can be proximate the first end.
Claim 9
EP670 teaches in figure 1 and page 20 lines 12-20 that biogas sent from a scrubber is sent to a polisher with a molecular sieve and activated charcoal to remove any residual contaminants including CO2.
Grimshaw and Persson teach the invention of claim 1. They do not explicitly teach the purified biogas stream enters into a polishing tank with a polishing agent.
EP670 teaches in figure 1 and page 20 lines 12-20 that biogas sent from a scrubber is sent to a polisher with a molecular sieve and activated charcoal to remove any residual contaminants including CO2. It would have been obvious to one of ordinary skill in the art to have a polisher with a polishing agent as taught by EP670 in the device of Grimshaw and Persson as EP670 teaches the benefit of being able to remove the rest of the CO2 in the polisher as biogas is known to have CO2 that needs to be removed before it can be used (page 2 lines 16-25).
Claim 10 teaches the polishing agent is an alkali material.
EP670 teaches in figure 1 and page 20 lines 12-20 that biogas sent from a scrubber is sent to a polisher with a molecular sieve and activated charcoal.
If EP670 does not teach an alkali material, Fan teaches the use of calcium oxide in order to remove CO2 from a gas stream [0007]. It would 
Claim 11 teaches a method for separating gaseous mixtures from a biogas stream. The method supplies a biogas stream to a first inlet in fluid communication with an inner pipe and supplies a water stream to a second inlet in fluid communication with an outer pipe. 
 	The outer pipe has a first end, a second end, and a length.
 	The inner pipe has a first end, a second end, and a length less than the length of the outer pipe. The first end of the inner pipe is proximate to the first end of the outer pipe. The first inlet is in fluid communication with the first end of the inner pipe and the second inlet is in fluid communication with the first end of the outer pipe. It has a plurality of perforations distributed along the length of the inner pipe to deliver biogas from the inner pipe to the outer pipe. The water mixes with the biogas inside the outer pipe to remove CO2 from the biogas stream that results in a purified biogas stream and a mixed water stream within the outer pipe. The second end of the outer pipe has a first outlet to deliver purified biogas from the 
Grimshaw teaches the structure of the method as described in claim 1 but does not teach that the device is for use with biogas and water to remove CO2 from the biogas to the water. Grimshaw teaches in column 3 lines 40-64 that the device allows for a gas movement from the air stream into the liquid stream. This is similar to a scrubber.
Persson teaches in pages 13-14 that it is known to use a water wash absorption to clean biogas in order to remove carbon dioxide. It would have been obvious to one of ordinary skill in the art to use the device of Grimshaw for moving a gas from a gas stream to a liquid with the water wash of Persson as both systems teach absorption with water. 
EP670 teaches in figure 1 and pages 5-6 a method for moving CO2 from biogas using water with a scrubbing system. It would have been obvious to one of ordinary skill in the art to use the device of Grimshaw for moving a gas from a gas stream to a liquid as the scrubbing system of EP670 as both are used to remove a gas from a gas stream using a liquid.
Claim 12 teaches mixing the biogas stream and water stream by passing at least one of the streams across a dispersion element within the 
Grimshaw teaches the use of the perforations on 12 as a dispersion element.
If Grimshaw does not teach a dispersion element within the outer pipe, Raynal teaches column 1 lines 27-45 that it is known in gas treatment processes to maximize contact zone in order to transfer material from gas to a liquid. It teaches the use of packings and liquid or gas distribution systems in order to ensure uniform entrance of the gas and liquid into the packing to maximize contact area. It would have been obvious to one of ordinary skill in the art to have a dispersion element in the device of Grimshaw as Raynal teaches it is known to have a dispersion element (distribution element in Raynal) in gas treatment processes with a scrubbing liquid in order to ensure uniformity and to maximize the contact zone between gas and liquid to transfer a material from the gas to the liquid.
Claim 13
Raynal teaches the use of packings in order to enhance contact area to help mix the gas and liquid as taught in the rejection of claim 12.
Claim 14 teaches the packing material is a netting material rolling into a coil and inserted within the outer pipe. Claim 15 teaches the packing material includes a mesh material and bulk material contained within the mesh material. Applicant teaches in [0021] that these materials are optional and therefore lacks criticality in the material used in order to help mix the flow paths. Applicant teaches in [0061] that these materials are used in because they have multiple holes which create numerous flow paths and increases contact surface area between the water and gas for transfer of CO2 from the biogas to the water.
Grimshaw, EP670, and Raynal do not explicitly teach the packing material is a netting material rolled into a coil and inserted within the outer pipe or that it is a mesh material and bulk material contained within the mesh material. Raynal teaches in column 1 lines 27-45 that it is known in gas treatment processes to maximize contact zone in order to transfer material from gas to a liquid. It teaches the use of packings and liquid or gas distribution systems in order to ensure uniform entrance of the gas and liquid into the packing to maximize contact area. It would have been obvious to one of ordinary skill in the art to substitute the packing of Raynal 
Claim 16 teaches transferring the purified biogas stream from the first outlet to an inlet of a polishing tank and removing residual carbon dioxide from the purified biogas stream with a polishing agent. 
EP670 teaches in figure 1 and page 20 lines 12-20 that biogas sent from a scrubber is sent to a polisher with a molecular sieve and activated charcoal to remove any residual contaminants including CO2.
Grimshaw and Persson teach the invention of claim 11. They do not explicitly teach the purified biogas stream enters into a polishing tank with a polishing agent.
EP670 teaches in figure 1 and page 20 lines 12-20 that biogas sent from a scrubber is sent to a polisher with a molecular sieve and activated charcoal to remove any residual contaminants including CO2. It would have been obvious to one of ordinary skill in the art to have a polisher with a polishing agent as taught by EP670 in the device of Grimshaw and Persson as EP670 teaches the benefit of being able to remove the rest of the CO2 in the polisher as biogas is known to have CO2 that needs to be removed before it can be used (page 2 lines 16-25).
Claim 17 teaches the polishing agent is an alkali material.
EP670 teaches in figure 1 and page 20 lines 12-20 that biogas sent from a scrubber is sent to a polisher with a molecular sieve and activated charcoal.
If EP670 does not teach an alkali material, Fan teaches the use of calcium oxide in order to remove CO2 from a gas stream [0007]. It would have been obvious to one of ordinary skill in the art to use a preferred material such as an alkali material as taught by Fan in the device of Grimshaw and EP670 as EP670 teaches the use of a polisher with a polishing agent to remove the residue CO2 and Fan teaches that calcium oxide can remove CO2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20120216680, 8808497, 7264231, 6616733, 20110263009, 9617509, 6391093, 20150352463, 8865453, 5971371, 3977972.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas McKenzie can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.Y.S/Examiner, Art Unit 1776             

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776